DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/28/22 have been considered but are not persuasive.  Applicant asserts that Shiga teaches that its agitator (i.e. pulsator), but not its inner tub, is rotated in a normal or reverse direction during wash and rinse steps, and that the teachings of Song do not cure this deficiency in Shiga’s teachings.  Applicant further asserts that Song teaches that its pulsator and inner tub may be rotated in a common direction at a same speed, but does not teach when the pulsator and tub would rotated, and therefore does not teach the claimed primarily rotating and secondarily rotating.  However, Shiga teaches the claimed primarily rotating and secondarily rotating, and Song was presented only to show obviousness of rotating the pulsator and inner tub together.
Applicant further asserts that Shiga does not teach that the initial secondarily rotating is in an opposite direction that last detected before the predetermined time period.  Applicant states that the asserted obvious to try rationale “ignores the specific sequence of operations recited in claim 1.”  However, the obvious to try rationale was only applied to the specific operation of the initial secondarily rotating direction.  There are only two finite possible directions:  the same direction as last detected or the opposite direction as last detected.  With only two possibilities, it would have clearly been obvious to one of ordinary skill in the art to try either direction, each having a reasonable expectation of success with predictable results.


Response to Amendments
The rejections of claims 1, 20, and 37-42 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 20, 38, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20100307201 by Shiga et al. in view of U.S. Patent Application Publication 20160201246 by Song and U.S. Patent Application Publication 20110027579 by Kwon.
As to claim 1, Shiga teaches a washing method of a washing machine with an inner tub and a pulsator, the method comprising primarily rotating an inner tub alternately clockwise and counterclockwise (wash rotations, fig. 5; para. 25); detecting a rotating direction (para. 27, control device drives the motor in a desired direction); stopping rotation of the tub for a predetermined time after primarily rotating the tub (fig. 5, rotations stop during water supply or drainage); and secondarily rotating the tub alternately clockwise and counterclockwise (during a rinse phase, fig. 5, para. 27), wherein a temporary time period during which the tub stops to change direction while primarily rotating is shorter than the predetermined time period (fig. 5, noting that the time between reversed oscillations is shorter than a time period during a drainage).
Shiga does not explicitly teach whether the tub initially rotates when secondarily rotating (i.e. during a rinse cycle) in a direction opposite the rotation direction that is last detected before the predetermined time period (i.e. the last rotation of the wash cycle).  However, one of ordinary skill in the art would have recognized as obvious that initially rotating in an opposite direction would have been obvious to try with predictable and expected results with a reasonable expectation of success.  Only a finite number of rotation directions is possible – clockwise and counterclockwise – and either direction would have provided the predictable and expected result of agitating the laundry load during the subsequent rinse cycle.  Since either direction would have produced the same expected result, one of ordinary skill in the art would have recognized that either direction would have been obvious as an initial rotation direction for the rinse cycle of Shiga.
Shiga teaches that the rotation speed (approx. 50-60 rpm) for the rinse cycles is substantially the same as the rotation speed for the wash cycle (see fig. 5).  However, one of ordinary skill in the art would have recognized as obvious to modify the method of Shiga so that the tub is rotated at a higher speed when secondarily rotating (i.e. during a rinse cycle) than when primarily rotating (i.e. during a wash cycle).  Kwon teaches a rinse cycle in which the inner tub is rotated at about 50-300rpm (para. 36).  Kwon teaches that this allows for a circulation rinse that reduces the amount of water and processing time for a rinsing process as well as improves the rinsing effect (paras. 14-15).  One of ordinary skill in the art would have therefore been motivated to modify a rinse cycle of Shiga to have a higher rotating speed during its secondarily rotating (i.e. rinse cycle) in order to realize this benefit taught by Kwon.
Shiga does not teach rotating a pulsator in the same rotating direction as the tub in primary and secondary rotating.  Shiga teaches that its method may be performed in a washing machine having an agitator (e.g. pulsator, para. 58).  Although Shiga teaches that an agitator would rotate in normal or reverse directions in wash and rinse cycles, and would rotate together with the tub in dehydration cycles, one of ordinary skill in the art would have recognized as obvious to modify the method taught by Shiga to have the tub rotate with and in the same direction as the agitator in wash and rinse cycles.  Song teaches that rotating a pulsator and tub together in washing cycles creates a swirling water stream of vortex that may be used to avoid damage to delicate laundry (paras. 102, 104).  One of ordinary skill in the art would have been motivated to modify the method of Shiga to have the tub and pulsator rotate together during wash and rinse cycles in order to help prevent damage to delicate laundry, as taught by Song.  Upon this obvious modification, the tub may rotate with the pulsator in wash, rinse, and dehydration cycles for which delicate laundry is processed.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 20, Shiga teaches that secondarily rotating of the tub does not begin until washing items stop rotating (fig. 5, note the absence of rotation during water supply and drainage).
As to claims 38 and 40, upon this obvious modification discussed above, the pulsator of Shiga would be configured to rotate independently from the inner tub during primarily or secondarily rotating (para. 58, the obvious modification discussed above would not require a change in the structure that allows for the pulsator to rotate independently from the tub, also note that the pulsator/agitator rotates at normal and reverse directions during wash and rinse steps).  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 41, Shiga teaches gradually increasing a rotation speed of the tub during primarily rotating (fig. 5, speed would necessarily be increased gradually since a target speed cannot physically be reached instantaneously).
As to claim 42, Shiga teaches gradually increasing a rotation speed of the tub during secondarily rotating (fig. 5, speed would necessarily be increased gradually since a target speed cannot physically be reached instantaneously).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711